                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION


UNITED STATES OF AMERICA,


vs.                                                   Case No. 8:93-CR-52-T-27MAP


KENNETH RAYMOND SPRINGFIELD

___________________________________/

                                             ORDER

       BEFORE THE COURT is Defendant’s Motion for Early Termination of Supervised

Release and the United States’ opposition (Dkts. 186, 188). Upon consideration, Defendant’s motion

is DENIED.

       Defendant stands convicted of distributing more than 5 grams of cocaine base, for which he

was sentenced to 262 months in prison and 96 months of supervised release (Dkt. 97). He has

completed the prison sentence and is currently serving his term of supervised release. On July 29,

2019, after the instant motion was filed, he was arrested and charged with possession of drug

paraphernalia and marijuana (Dkt. 189).

       Section 404 of the First Step Act, Pub. L. No. 115-391, made retroactive the reduction in

statutory penalties modified by the Fair Sentencing Act of 2010, Pub. L. No. 111-220, 124 Sta. 2372

(2010). See First Step Act of 2018, Pub. L. No. 115-391, § 404(b) (2018). Defendant’s offense is a

“covered offense” as defined in Section 404 of the First Step Act, and he is therefore eligible for a

reduced sentence, including a reduction of his term of supervised release from eight to six years.



                                                 1
Notwithstanding, the reduction of a sentence remains within the discretion of the court under the

plain language of the First Step Act. “Nothing in this section shall be construed to require a court to

reduce any sentence pursuant to this section.” First Step Act of 2018, Pub. L. No. 115-391,

December 21, 2018, 132 Sta. 5194.

        After considering the factors in 18 U.S. C. § 3553(a), and the intent of his original sentence,

the court declines to terminate his term of supervised release. Early termination would not promote

respect for the law or serve the interest of deterrence, considering his recent arrest. Nor would an

early termination promote efficiency or the interests of justice, as Defendant contends.

        DONE AND ORDERED this 11th day of August, 2019.



                                               /s/ James D. Whittemore
                                               JAMES D. WHITTEMORE
                                               United States District Judge


Copies to: Counsel of Record




                                                  2
